Case 5:18-cr-00258-EJD Document 736-4 Filed 02/23/21 Page 1 of 3




  Exhibit 109
          Case 5:18-cr-00258-EJD Document 736-4 Filed 02/23/21 Page 2 of 3




                                              United States Attorney
                                              Northern District of California


                                                1301 Clay Street, Suite 340S          (510) 637-3680
                                                Oakland, California 94612        Fax: (510) 637-3724


                                             March 19, 2020

By Email

Lance Wade, Esq.
Kevin Downey, Esq.
Katie Trefz, Esq.
Amy Saharia, Esq.
Williams & Connolly LLP
725 Twelfth Street, N.W.
Washington, DC 20005

          Re:    United States v. Holmes & Balwani, CR 18-258 EJD

Dear Counsel,

          We received your March 13, 2020 letter.

        We have completed our production of any documents obtained to date from and
communications with journalists. We currently have no further memoranda of journalist
interviews to produce. We will disclose the witnesses we intend to call when we file our witness
list.

         We have completed our production of any documents obtained to date from the attorneys
listed in your letter. We currently have no further memoranda of attorney interviews to produce.
We will disclose the witnesses we intend to call when we file our witness list.

       With respect to Item 5, we have completed our production of any documents obtained to
date. We currently have no further memoranda of interview to produce.

          We will produce to you any memoranda of interview we subsequently prepare in this
matter.




                                                    1
     Case 5:18-cr-00258-EJD Document 736-4 Filed 02/23/21 Page 3 of 3




                                            Very truly yours,

                                            ADAM A. REEVES
                                            Attorney for the United States,
                                            Acting Under Authority Conferred
                                            By 28 U.S.C. § 515

                                                   /s/
                                            _________________________
                                            ROBERT S. LEACH
                                            JEFFREY SCHENK
                                            JOHN C. BOSTIC
                                            VANESSA BAEHR-JONES
                                            Assistant United States Attorneys


Cc   Jeffrey Coopersmith, Esq. (by email)
     Stephen Cazares, Esq. (by email)




                                               2
